Citation Nr: 0400681	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  99-04 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for claimed bilateral pes 
planus.  



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel





INTRODUCTION

The veteran served on active duty from January 1972 to 
January 1978, with subsequent service in the Reserve.  

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 RO decision, which denied 
service connection for bilateral pes planus.  

In a June 2000 decision, the Board determined that the 
veteran had presented a well-grounded claim of service 
connection and remanded that issue to the RO for additional 
development.  Thereafter, the case was returned to the Board.  

In a June 2001 decision, the Board denied the veteran's claim 
of service connection for bilateral pes planus.  The veteran 
appealed the June 2001 Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  

In a March 2003 Order, the Court granted a Joint Motion to 
Remand of the parties (the VA Secretary and the veteran), 
vacated the Board's June 2001 decision, and remanded the case 
back to the Board pursuant to 38 U.S.C. § 7252(a) for 
readjudication consistent with the Motion.  

(This matter is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.)  



REMAND

In the Joint Motion to Remand dated in March 2003, the 
parties indicated that VA did not properly satisfy its duty 
to notify, as shown by its failure during the processing of 
the veteran's claim to specifically detail the allocation of 
the burdens of obtaining necessary evidence, pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  

The parties also stated in its Motion that the Board, in its 
decision of June 2001, did not present sufficient reasons or 
bases to support its conclusion that VA provided adequate 
notice of the information and evidence necessary to 
substantiate the veteran's claim.  

The parties concluded that the Board's decision should be 
vacated and remanded for readjudication in light of the 
Court's holdings in Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. App. 370 (2002).  

The VCAA, signed into law during the pendency of the 
veteran's appeal, essentially enhances the VA's obligation to 
notify him about his claim (i.e., what information or 
evidence is required to grant his claim) and to assist him to 
obtain evidence for his claim.  

In view of the Motion and the decision of the Federal Circuit 
Court described below, it is the Board's judgment that a 
remand to the RO is necessary.  

The RO must ensure compliance with the notice and duty to 
assist provisions contained in the VCAA, to include sending 
any additional letters to the veteran or obtaining any 
additional medical or other evidence, as deemed appropriate.  
See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-
2099 (2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, 5107).  

In that regard, the RO must ensure that the veteran has been 
notified of what information or evidence was needed from him 
and what the VA has done and will do to assist him in 
substantiating his claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Further, the RO must also ensure that the veteran has been 
afforded the requisite time and opportunity to respond.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file 
and take appropriate steps to ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  This includes issuing 
any additional letters to the veteran and 
obtaining any additional medical or other 
evidence as deemed appropriate, in regard 
to the duty to notify him of what 
information or evidence was needed from 
him and what the VA has done and will do 
to assist him in substantiating his claim 
of service connection for bilateral pes 
planus.  

2.  Thereafter, the RO should 
readjudicate the veteran's claim of 
service connection for bilateral pes 
planus.  All indicated development should 
be undertaken.  If any decision remains 
adverse to the veteran, the RO should 
provide him and his representative with a 
Supplemental Statement of the Case and 
the opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




